Case 18-19324-RA|\/| Doc 36 Filed 12/19/18 Page 1 of 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

WWW.flsb.uscourts.gov

ln re: Vonetta Erica Johnson Case No: 18-19324-RAM
Chapter 13

Debtor /
NOTICE OF SUBSTITUTION OF ATTORNEY WITHIN SAME FIRM

Pursuant to Local Rule 2091-l (C) the Debtor notifies the Court that attorney Carolina A.
Lombardi has substituted for attorney Jacqueline C. Ledon, Who is no longer With the firm. The

debtor consents to this submission

DATED: Decernber 19 2018

 

l hereby certify that l am admitted to the Florida Bar of the United States
Distriet Coui't for the Southern District of Florida, and l am in compliance
with the additional qualifications to practice in this Cour't as set forth in
Locai Rule 2090-1.

Respectfully submitted,
LEGAL SERVICES OF GREATER MIAMI, INC.

/s/
Carolina A. Lombardi
Florida Bar NO. 0241970
Attoi'ney for Debtor
4343 W. Flagler Street, Suite 100
Mianii, Florida 33134
Telephone/Facsimile: (3 05) 438-2427
Prirnary email: Clombardi@legalsei'vicesn'iianii.org
Alt. email: Sfreire@legalservicesmiami.org

